Citation Nr: 1428378	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-39 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back condition, to include whether there is clear and unmistakable error in the March 1997 rating decision which denied service connection for a back disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for left ear hearing loss, to include whether there is clear and unmistakable error in the February 1986 and March 1997 rating decisions which denied entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1979 to December 1985 and December 1990 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had been represented by the Texas Veterans Commission.  However, in a statement received by the Board in June 2012, he indicated that he was revoking their representation.

The Veteran has raised inextricably intertwined issues that have not been addressed by the agency of original jurisdiction.  Both must be addressed together on remand.  Harris v. Derwinski, 1. Vet. App. 180 (1991).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to reopen his claims for entitlement to service connection for back disability and for left ear hearing loss.  His claim for entitlement to service connection for a back condition was previously denied in a March 1997 rating decision.  His claim for hearing loss was also previously denied in the March 1997, as well as an earlier February 1986 rating decision.  He sought to reopen both claims in March 2007, and has properly appealed both issues.  The Board notes his claim for service connection for right ear hearing loss was granted in a September 2009 rating decision, but entitlement to service connection for left ear hearing loss remains on appeal.

In a February 2014 written statement, the Veteran alleged the RO made clear and unmistakable error (CUE) in the March 1997 and February 1986 rating decisions which denied his previous claims for service connection.  Essentially, the Veteran argues the RO inaccurately described his dates of active service.

The RO has not yet adjudicated the recently raised CUE issues.  The Board finds that the Veteran's claims to reopen previously denied claims for entitlement to service connection are inextricably intertwined with his allegations of CUE, since the CUE claim involves the initial denial of service connection.  That is, a favorable determination on the Veteran's CUE claims would render moot the question of whether new and material evidence to reopen his claims has been received.  Therefore, the issues of reopening previously denied claims for entitlement to service connection for a back disorder and left ear hearing loss must be held in abeyance and remanded to the RO to be addressed after initial adjudication of the CUE claims.  See Harris, 1. Vet. App. 180 (1991).

The Board notes in the same February 2014 written statement, the Veteran also alleged CUE in the October 2007 rating decision and September 2009 statement of the case.  However, these determinations are currently on appeal, and are therefore not yet final.  Because these determinations are not final, any claim of CUE is premature.  See 38 C.F.R. § 3.105(a) (noting that claims based on CUE request the reversal or amendment of finalized VA decisions).

Additionally, in his February 2014 written statement the Veteran also indicated he currently receives benefits from the Social Security Administration.  Accordingly, these potentially relevant records held by another federal agency should be obtained upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should adjudicate the issue of CUE in the February 1986 and March 1997 rating decisions that denied entitlement to hearing loss and a back disorder.

2.  Obtain any records from the Social Security Administration (SSA), to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  After completion of the above, and any additional development of the evidence that the RO may deem necessary, the RO should review the record and readjudicate the issues on appeal, whether new and material evidence has been submitted to reopen previously denied claims for entitlement to service connection for a back disorder and left ear hearing loss.  If any benefit sought is not granted, the veteran and his representative should be furnished a supplemental statement of the case.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

